       Case 3:18-cv-05146-WHO Document 61 Filed 03/14/19 Page 1 of 3



 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   ALEX G. TSE
 3   United States Attorney
     JOHN R. TYLER
 4   Assistant Director
     W. SCOTT SIMPSON (Va. Bar #27487)
 5   Senior Trial Counsel
     Department of Justice, Civil Division
 6   318 South Sixth Street, Room 244
 7   Springfield, Illinois 62701
     Telephone: (202) 514-3495
 8   Facsimile: (217) 492-4888
     E-mail:       scott.simpson@usdoj.gov
 9   COUNSEL FOR DEFENDANTS
     (See signature page for parties represented.)
10
11                               IN THE UNITED STATES DISTRICT COURT

12                           FOR THE NORTHERN DISTRICT OF CALIFORNIA

13                                       SAN FRANCISCO DIVISION
14
     CITY AND COUNTY OF SAN
15   FRANCISCO,                                      STIPULATION AND [PROPOSED]
                                                     ORDER
16                         Plaintiff,
                    v.                               No. 3:18-cv-05146-WHO
17
     WILLIAM P. BARR, Attorney General of the
18
     United States, et al.,
19
                           Defendants.
20
     STATE OF CALIFORNIA, ex rel. XAVIER
21   BECERRA, Attorney General of the State of
     California,
22
23                         Plaintiff,
                    v.                               No. 3:18-cv-05169-WHO
24
     WILLIAM P. BARR, Attorney General of the
25   United States, et al.,
26                         Defendants.
27
28

     Stipulation and [Proposed] Order
     Nos. 3:18-cv-05146/05169-WHO
       Case 3:18-cv-05146-WHO Document 61 Filed 03/14/19 Page 2 of 3



 1          WHEREAS, the Court’s Order of March 4, 2019, requires the parties to submit either a
 2   stipulated form of judgment or two competing judgments no later than March 18, 2019 (SF Dkt.
 3   No. 60; CA Dkt. No. 47);
 4          WHEREAS, the plaintiffs sent a proposed judgment to the defendants on March 10, 2019;
 5          AND WHEREAS, undersigned counsel for the defendants was on official travel on March
 6   11 and has been seriously affected by personal illness from March 12 to the present;
 7          NOW THEREFORE, the parties hereby stipulate, and respectfully request that the Court
 8   order, that the deadline to submit either a stipulated form of judgment or competing judgments be
 9   extended by one week, until March 25, 2019.
10                                        Respectfully submitted,
11    DENNIS J. HERRERA (CA Bar #139669)                 JOSEPH H. HUNT
      City Attorney                                      Assistant Attorney General
12
      JESSE C. SMITH (CA Bar #122517)
13    Chief Assistant City Attorney                      ALEX G. TSE
                                                         United States Attorney
14    RONALD P. FLYNN (CA Bar #184186)
      Chief Deputy City Attorney                         JOHN R. TYLER
15                                                       Assistant Director
16    YVONNE R. MERÉ (CA Bar #173594)
      Chief of Complex and Affirmative Litigation        /s/ W. Scott Simpson
17
      /s/ Sara J. Eisenberg                              W. SCOTT SIMPSON (Va. Bar #27487)
18                                                       Senior Trial Counsel
      SARA J. EISENBERG (CA Bar #269303)
19    TARA M. STEELEY (CA Bar #231775)
      AILEEN M. McGRATH, (CA Bar #280846)                Department of Justice, Civil Division
20    Deputy City Attorneys                              318 South Sixth Street, Room 244
                                                         Springfield, Illinois 62701
21    City Hall, Room 234                                Telephone:       (202) 514-3495
      1 Dr. Carlton B. Goodlett Place                    Facsimile:       (217) 492-4888
22    San Francisco, California 94102-4602               E-mail:          scott.simpson@usdoj.gov
      Telephone:      (415) 554-4748
23    Facsimile:      (415) 554-4715
      E-Mail:        brittany.feitelberg@sfgov.org       COUNSEL FOR DEFENDANTS
24                                                       WILLIAM P. BARR, Attorney General of
      COUNSEL FOR PLAINTIFF                              the United States; MATT M.
25    CITY AND COUNTY OF SAN                             DUMMERMUTH, Principal Deputy
      FRANCISCO                                          Assistant Attorney General; and U.S.
26                                                       DEPARTMENT OF JUSTICE
27
      XAVIER BECERRA
28    Attorney General of California
     Stipulation and [Proposed] Order                2
     No. 3:18-cv-05146/05169-WHO
       Case 3:18-cv-05146-WHO Document 61 Filed 03/14/19 Page 3 of 3



 1
      SARAH E. BELTON
 2    Supervising Deputy Attorney General
 3    /s/ Lee I. Sherman
 4    LEE I. SHERMAN (SBN 272271)
      CHEROKEE DM MELTON
 5    GARRETT M. LINDSEY
      Deputy Attorneys General
 6    300 S. Spring St., Suite 1702
      Los Angeles, CA 90013
 7    Telephone:     (213) 269-6404
      Fax:           (213) 879-7605
 8    E-mail:        Lee.Sherman@doj.ca.gov
 9    COUNSEL FOR PLAINTIFF
      STATE OF CALIFORNIA, ex rel. XAVIER
10    BECERRA
11
12
13   PURSUANT TO STIPULATION, IT IS SO ORDERED.
14
     Dated: __________________, 2019
15
                                              ____________________________
16                                            WILLIAM H. ORRICK
                                              United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28
     Stipulation and [Proposed] Order           3
     No. 3:18-cv-05146/05169-WHO
